DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amendment to claim 5 introduces a “plurality of parallel ridges of varying depths along the surface of the mount portion.”  The only basis for these ridges are in figure 1, which clearly shows raised and depressed portions (depending on perspective), wherein the raised portions (ridges) all have the same height (or depth?).  Therefor there is no basis for them 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite because recites ridges having depths, however a ridge is understood to have a height and not a depth.
Claim 5 recites the limitation "the support" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7 and 14-20 of copending Application No. 16/663,227 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are encompassed in the copending claims except that the dye is red (black is recited), that a cleaning procedure is used and that the filter is placed in a vehicle intake.  It is submitted that the dye color would have been selected according to the desired filter use and to cause sufficient contrast with the filter medium, and that the filter is capable of use in different enclosed environments such as in a vehicle.  It is also considered to be obvious to use a conventional cleaning method to remove the oil using a solvent and flushing with a water hose followed by reapplication of the oil.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-15 of U.S. Patent No. 9,701,178. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are encompassed in the patent claims except that preferred amounts of the components are used and a preferred viscosity is achieved.  The amounts of components and viscosity are considered to be parameters that would have been routinely optimized by one having ordinary skill in the art in order to arrive at an oil that will function to coat a filter medium and not drain off, and that will remain tacky to capture contaminants.
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,434,466. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are encompassed in the patent claims except that preferred amounts of the components are used and that a preferred viscosity is achieved.  The amounts of components and viscosity are considered to be parameters that would have been routinely optimized by one having ordinary skill in the art in order to arrive at an oil that will function to coat a filter medium and not drain off, and that will remain tacky to capture contaminants.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niakin (2004/0083697 A1) in view of Niakan et al. (2004/0187455 A1).
Niakin ‘697 discloses a vehicle air intake filter comprising cotton mesh layers sandwiched between to mesh layers made of epoxy-coated aluminum mesh, a frame housing (302) and a seal (303) mount portion having one ridge (figure 3).  The filter is coated with an oil composition by spraying for increased filtering efficiency.  The filter can be cleaned by using a cleaning solution and water, followed by re-wetting with oil (see paragraphs 3, 10, 11, 18, 31 and 37).  The instant claims differ from the disclosure 
Niakan et al. ‘455 (figure 3, paragraph 41) discloses a filter mounting seal (334) with parallel ridges (338,340) having the same height (this meaning has been assumed for examination as discussed in paragraph 3 above).  It would have been obvious to one having ordinary skill in the art at the time of the invention by using the parallel ridges on the seal surface in order to provide multiple sealing surfaces that prevent air leaks better than a single seal surface.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 1206562 in view of Tanaka et al. (2003/0150199 A1).
GB ‘562 discloses an oil composition for coating filters for increased efficiency by adding tackiness, comprising 2 vol % polybutene, 98 vol % chlorinated paraffin, and 1/600 (0.16%) inert dye (see page 1, lines 49-75, page 2, lines 41-46, Example 1).  This composition will inherently be non-reactive and have oxidation and thermal stability.  The instant claims differ in that the dye is red, preferred portions are used, and that the composition has preferred operating properties and viscosity.  The instant specification does not disclose why the color of the dye is significant.  It is submitted that one having ordinary skill in the art at the time of the invention would have known to select a dye color in order to provide a pleasing appearance or to show a user that a filter material 
Tanaka et al. ‘199 disclose a vehicle air intake filter with a pigment, antioxidant, and viscosity of 1-10,000 cSt at 40°C (see paragraphs 2, 4, 51, 52).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the oil composition of GB ‘562 by using the operation parameters of Tanaka et al. ‘199 in order to provide a filter oil that is stable, does not degrade, and remains attached to the filter in the process conditions of an vehicle air intake.
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niakin ‘697 in view of Niakan et al. ‘455 as applied to claim 5 above, and further in view of GB ‘562.
Niakin ‘697 in view of Niakan et al. ‘455 disclos all of the limitations of the claims except that the oil composition includes paraffinic oil, polyalphaolefin, and a red dye in preferred amounts.  GB ‘562 discloses a filter oil composition as described in paragraph 17 above.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the filter oil of the primary references by using the composition of GB ‘562 in order to provide an oil that provides tackiness and fire retardancy together with flowability around adhering particles, and to provide a dye that shows the depth of oil penetration into the filter.  It is submitted that one having ordinary skill in the art at the time of the invention would have known to select a dye color in order to provide a .
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niakin ‘697 in view of Niakan et al. ‘455 and taken together with GB ‘562 as applied to claim 6 above, and further in view of Tanaka et al. ‘199.
Niakin ‘697 in view of Niakan et al. ‘455 and taken together with GB ‘562 disclose all of the limitations of the claims except that the composition has preferred operating properties (claim 7) and viscosity (claim 9).  Tanaka et al. ‘199 disclose a vehicle air intake filter with a pigment, antioxidant, and viscosity of 1-10,000 cSt at 40°C (see paragraphs 2, 4, 51, 52).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the oil composition of the primary and secondary references by using the operation parameters of Tanaka et al. ‘199 in order to provide a filter oil that is stable, does not degrade, and remains attached to the filter in the process conditions of an vehicle air intake.
Response to Arguments
Applicant's arguments filed May 13, 2021 have been fully considered but they are not persuasive.  The examiner agrees that Niakin ‘697 fails to disclose parallel ridges on a mounting portion, however this is considered to be obvious in view of the secondary reference to Niakan et al. ‘455.  Applicant also argues that GB ‘562 and Tanaka et al. ‘199 fail to disclose all of the limitations of amended claim 1.  It is maintained that the combination of these two references disclose all of the limitations of the claim as discussed in paragraph 17 above.
The obvious type double patenting rejections are maintained because no terminal disclaimer has been yet filed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161.  The examiner can normally be reached on Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl